Case 2:20-cv-13134-LVP-RSW ECF No. 6-13, PageID.1494 Filed 11/29/20 Page 1 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 6-13, PageID.1495 Filed 11/29/20 Page 2 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 6-13, PageID.1496 Filed 11/29/20 Page 3 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 6-13, PageID.1497 Filed 11/29/20 Page 4 of 7
                                                                    Case 2:20-cv-13134-LVP-RSW ECF No. 6-13, PageID.1498 Filed 11/29/20 Page 5 of 7


                                                                                                                                                                                LEGEND
      Detroit Absentee Voter Counting Board                                                                                                                                    Confirmed Wireless

      TCF Facility                                                                                                                                                             Router

                                                                                                                                                                               Confirmed Ethernet
                                                                                                                                                                               Router

                                                                                                                                                                               Probable Ethernet
                                                                                                                                                                               Router
                                                                                           Adjudication               Adjudication
                                                                                             Station                    Station
                                                                                                                                                                              Confirmed Ethernet
                                                                                                                                                                              Cable
                                                                                                                                                                              Probable Ethernet
                                                                                                                                                                              Cable
                                                                                                                                                                              Probable Internet
                                                                                                                                                                              Cable
                                                                                                                                                                              Observed internet
                                                                                                                                                                              Connection




                   Tabulation Station          Tabulation Station
                                                                                         Election Official              Election Official             Tabulation Station   Tabulation Station
                                                                                             Station                        Station




                    Counting Board
                 Electronic Poll Books
                                                                                            Adjudication              Adjudication
                                                                                              Station                   Station




Prepared by Patrick Colbeck, Poll Challenger
Case 2:20-cv-13134-LVP-RSW ECF No. 6-13, PageID.1499 Filed 11/29/20 Page 6 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 6-13, PageID.1500 Filed 11/29/20 Page 7 of 7
